Herbeet, J.,
concurring. I agree with the majority in its discussion of the law applicable to this case insofar as it goes, but have reservations with regard to the extent of that discussion and the disposition of the appeal.
All parties agreed in oral argument that the scope and application of regulation LCc-1-52 is a matter of pressing statewide interest. The general public, permit holders, enforcement agencies and lower courts are concerned over the issues presented in this appeal. Moreover, as noted by the majority, there are no questions of fact to be resolved below.
The instant permit holder has remained open for business throughout these lengthy proceedings, and will continue in that happy state unless finally suffering a judicial determination that the liquor commission has been *144right all along. Additionally, it surfaced during oral argument of this cause that while the semi-nude, all-girl band attraction has been abandoned by the permit holder, an occasional nude dancer may have flitted past its patrons during the pendency of these proceedings.
It seems sensible to me that we should decide all the questions of law in this case now, or at least condition our remand with a mandate for accelerated disposition by the court below.